Gray, C. J.
Since the argument of this case, it has been decided that the lien of a petitioner under the Gen. Sts. e. 150, upon the interest of the person who owns the land when the lien attaches, is not defeated by a subsequent conveyance of the land from him to a third person before the filing of the certificate. Gale v. Blaikie, ante, 274. It would seem, therefore, that this petitioner might safely have treated the conveyance from the respondent to his daughter as made in good faith, and might have described her in his certificate as the owner. But if he chose to assume the burden of asserting and proving that the conveyance was fraudulent and void as against creditors and against himself as a creditor of the grantor, and to describe the grantor in his certificate as the owner, he was at liberty to do so, and, if he succeeded in such proof, it would be made to appear that his certificate truly described the only person as owner, who was, as against him, the owner of the land. The evidence offered was, therefore, wrongly excluded, and there must be a

New trial.